PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/293,804
Filing Date: 6 Mar 2019
Appellant(s): KULKARNI et al.



__________________
Terry W. Kramer; Registration No. 41,541
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/01/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 03/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Applicant’s Brief filed 06/01/2021 has been fully considered but does not place the application in condition for allowance. Below, each of the Applicant’s arguments is addressed. 

(1) The rejections of claims 1-11 and 13-20 were rejected under 35 U.S.C. 103 as allegedly being unpatentable under Gregg (US 2019/0196924 hereafter “Gregg”) in view of Rand (US 2018/0027330 hereafter “Rand”) in further view of Burgers (US 2017/0024350 hereafter “Burgers”) in further view of Ranta (US 2014/0101345 hereafter “Ranta”).

Figures 1 and 2A of Gregg, Figure 3 of Rand, Figure 4 of Burgers, Figures 2 & 4 of Ranta, and a Capacitance Formula Figure from attached Hyperphysics NPL are provided below for reference. 

Gregg Figure 1 as Seen Below:


    PNG
    media_image2.png
    496
    697
    media_image2.png
    Greyscale


Gregg Figure 2A as Seen Below:

    PNG
    media_image3.png
    548
    575
    media_image3.png
    Greyscale


Rand Figure 3 as Seen Below:


    PNG
    media_image4.png
    526
    715
    media_image4.png
    Greyscale


Burgers Figure 4 as Seen Below:


    PNG
    media_image5.png
    526
    739
    media_image5.png
    Greyscale

Ranta Figures 2 and 4 as Seen Below: 


    PNG
    media_image6.png
    473
    486
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    637
    555
    media_image7.png
    Greyscale


(A) Regarding Applicant’s arguments that Gregg (US 2019/0196924) in view of Rand (US 2018/0027330) does not teach determining presence/absence of termination resistors of claim 1, the Examiner respectfully disagrees. 

Gregg Figure 1 as Seen Below:

[AltContent: textbox (Resistors
(See below Fig. 2a))][AltContent: arrow]
    PNG
    media_image2.png
    496
    697
    media_image2.png
    Greyscale


Gregg Figure 2A as Seen Below:
[AltContent: textbox (Resistors)][AltContent: arrow]
    PNG
    media_image3.png
    548
    575
    media_image3.png
    Greyscale

see Gregg: [0042], “multi-orientation port 110a of the first communications switch system 105a via a first select controller 135a, and the orientation of port 110a as seen by ports 110b-110e can be determined by a first flip controller 130a”). Gregg further discloses in Figure 2a multiple measurement resistors 147 used to determine an orientation of a port (see Gregg: [0033], “in which orientations of particular first port(s) 110a and/or second port(s) 110b are virtually changed (e.g., flipped) by directing the flip controller 130; in which various signals are processed by interaction with the signal processor(s) 140 and/or measured by interaction with the measurement circuit(s) 147”). While Applicant argues that there is no determination of an absence or presence of termination resistors, the claim does not further specify how an absence/presence is determined (i.e. is it by measuring a voltage across the circuit, a current, power level, a predetermined signal, resistance value, etc.?). Thus, because the controller 130 of Gregg measures electrical characteristics of the CC1 and CC2 resistors over 147 to determine a flip orientation (see Gregg: [0032], “Implementations of the measurement circuits 147 can, for example, measure voltage and/or current on power signals associated with the power pins 112 and/or on configuration channel signals associated with the configuration channel pins 114”), it can be concluded that the controller is determining a presence of resistors. 

Rand Figure 3 as Seen Below:
[AltContent: textbox (Termination Resistors)][AltContent: arrow]
    PNG
    media_image4.png
    526
    715
    media_image4.png
    Greyscale

Gregg does not explicitly teach termination resistors, thus the secondary reference Rand was incorporated to disclose termination resistors coupled to CC1 and CC2 pins in Figure 3, 205 a/b (see Rand: [0045], “the USB system may effectively look for characteristic impedances Rd or Ra being connected to the CC pins and, if it is determined that a connection is present, the combination of impedances present at the CC pins may be used to determine the type of connection and the orientation”) and wherein the termination resistors are used to determine an orientation (see Rand: [0045], “an impedance Rd connected to one CC pin with the other being open defines that a UFP is attached and provides the orientation by virtue of which CC pin is connected to Rd”). Since both Gregg and Rand discloses determining an orientation based on resistors, by combining Gregg with the teachings of Rand, one would yield an orientation detection circuit that detects an orientation based on presence of termination resistors. 

(B) Regarding Applicant’s arguments that neither Burgers (US 2017/0024350) nor Ranta (US 2014/0101345) teaches determining presence/absence of termination resistors coupled to respective capacitors nor determining an orientation from a capacitance charge rate of claim 1, the Examiner respectfully disagrees. 

[AltContent: textbox (Pull up/down Resistors)]Burgers Figure 4 as Seen Below:
[AltContent: arrow][AltContent: textbox (Capacitors)][AltContent: arrow]
    PNG
    media_image5.png
    526
    739
    media_image5.png
    Greyscale

The third reference Burgers was incorporated to disclose in Figure 4 different resistors 42 & 43 which are coupled to capacitors along the CC1 and CC2 pins 14 and 15 used for connection detection ([0022], “if there are other signals connected through the cable in one particular orientation, the presence/absence of connectivity on these signals can be used to determine the connector orientation”). Burgers further discloses the detection of the voltage over these pins to determine the orientation ([0023], “when the cable is plugged in, either CC1 socket terminal 14 or CC2 socket terminal 15 of the host device 4 will be connected to either CC1 socket terminal 16 or CC2 socket terminal 17 of the client device 6.  This will cause the connected pins to experience a change in voltage, which can be sensed to determine which of the socket terminals are connected via the CC wire 11”). While Applicant argues that there is no determination of presence/absence of resistors coupled to capacitors, the claim limitation states “based upon presence or absence of termination resistors coupled to respective capacitors” but does not specify that the presence/absence is determined by measuring any electrical properties of the capacitors that are coupled to the resistors, only that when the resistors are detected, the capacitors need to also be coupled to the resistors without any further mention of whether or not there is an electrical relationship between the resistor and capacitor that exists beyond the physical coupling. Thus, because Burgers discloses using the voltage of the CC pins which the resistors 42 and 43 are coupled to in Figure 4 (see Burgers: [0059], “sense circuitry in either plug has already determined which CC plug terminal is connected to the 15 V.sub.CON terminal on the host device or client device”), the presence of the resistors can be determined based on the voltage over the resistors which are coupled to the capacitors. 

NPL Capacitance Formula as Seen Below:

[AltContent: textbox (Pertinent Equations )][AltContent: arrow]
    PNG
    media_image7.png
    637
    555
    media_image7.png
    Greyscale


Furthermore, while Applicant argues that Burgers does not teach a capacitance charge used for the orientation determination, Burgers further discloses that the pullup/pulldown resistors are coupled to a +5V supply 44 in Figure 4 and [0033], “will cause the voltage on that CC socket terminal to change, due to the pullup resistor on the host side being connected to a pulldown resistor on the device side” (See Burgers: Paragraph [0033) and that the changed voltages detected are used to determine whether [0035], “two ends of the cable [are] in either substate, depending on the orientation of the cable connection” (See Burgers: Paragraph [0035]). Thus, Burgers uses a detected voltage over the pullup/pulldown resistors which are coupled to the capacitors as seen in Burgers Figure 4. By using the commonly used and well-known capacitance formula as disclosed in the NPL Capacitance Formula above, it can be seen that the circuit voltage Vc (voltage over pull up/down resistors as disclosed by Burgers) is equal             
                
                    
                        C
                        a
                        p
                        a
                        c
                        i
                        t
                        a
                        n
                        c
                        e
                         
                        E
                        q
                        u
                        a
                        t
                        i
                        o
                        n
                        :
                         
                        
                            
                                V
                            
                            
                                c
                            
                        
                        =
                        
                            
                                Q
                            
                            
                                C
                            
                        
                         
                    
                
            
        . Therefore the charge value is equivalent to the voltage multiplied by the capacitance voltage (Q = Vc * C) and by measuring the voltage over the resistors 42 and 43 coupled to the capacitors to determine an orientation, a person having ordinary skill in the art can use the capacitance charge formula to determine the voltage (used for orientation determination by Burgers) using both the capacitor value and the capacitance charge value, or vice versa. Hence it can be concluded that the capacitance charge value directly affects the voltage measured, wherein the voltage is used to determine an orientation, and therefore the capacitance charge value directly influences the orientation detected. 

Ranta Figures 2 and 4 as Seen Below: 


    PNG
    media_image6.png
    473
    486
    media_image6.png
    Greyscale

While Burgers teaches a capacitance charge value that is used for orientation determination, neither Gregg nor Burgers explicitly teaches a capacitance charge rate, thus the fourth reference Ranta was incorporated to disclose in Figure 2 a capacitive sensing detection module 140 which detects a capacitance change and determines that a connector 130 is plugged-in (see Ranta: [0037], “CDC 242 detects capacitance changes on the data signal line and determines whether the detected capacitance changes meet a threshold that indicates a USB plug-in event (also referred to as a defined or trigger threshold, rate, or range)”). While Applicant argues that Ranta’s capacitance change is not a capacitance rate, Ranta clearly indicates that the capacitance change is also referred to as a rate. Since a capacitance is a charge value of a capacitor, a capacitance change is a charge rate. Hence it can be concluded that since Ranta and Burgers are both in the same field of endeavor (both disclose plug detection via use of capacitors), that by combining the teachings from both references, one would yield an orientation detection controller that detects resistors coupled to capacitors used for orientation determination (as taught by Burgers) based on capacitance charge rates (as taught by Ranta). 

Furthermore, while Applicant argues there is no determination of a termination resistor in either Burgers or Ranta, the aforementioned secondary reference Rand does disclose termination resistors (See Rand: Figure 3, 205a/b) which are coupled to CC1 and CC2 lines, while Burgers discloses resistors and capacitors on the CC1 and CC2 lines in Figure 4 (see Burgers: Figure 4), thus the references are in the same field of endeavor. Since the rejection is an obviousness rejection, by combining Burgers/Ranta to Gregg in view of Rand, one would yield an orientation detection interface that determines resistors which are coupled to capacitors are present and also uses a capacitance charge rate of the capacitor to help determine an orientation (the claim states “determination of the orientation of the interface is based upon measuring charge rates” but does not further elaborate on how or which charge rates correspond to the orientations). 

(C) Regarding Applicant’s argument that neither Gregg (US 2019/0196924) nor Rand (US 2018/0027330) teaches detection of a data bus connection termination nor claim limitations that state that the controller first determines an intent to communicate with an interface based on presence/absence of termination resistors which establishes the connection, and then performs the communication of claim 1, the Examiner respectfully disagrees. 

Gregg discloses determining an orientation based on resistors on CC1 and CC2 pins. While Applicant argues that there is no detection of a data bus connection termination, the claim limitations do not require a data bus that has a connection termination capability (furthermore there is no mention of a data bus in the claimed limitations), only that a termination resistor is detected. Since Gregg in view of Rand discloses a system of determining an orientation based on termination resistors (see Rand: Figure 3, 205a/b), then the references do read on claim 1. Furthermore, Applicant argues that there is no further data communication, but the claim limitations never state a limitation requiring “an intent” to communicate or anything equivalent to such a limitation. Furthermore, Gregg clearly discloses in Figure 1, 116a and Paragraphs [0022] & [0023] data pins which are used to communicate data once the orientation setup is finished (see Gregg [0023], “As per the USB Type C specification, in the first flip mode, power signals, control channel signals, and high-speed data channel signals can be passed through (i.e., the Vbus, CC1, CC2, HS D1+/-("+/-" indicating a differential pair)”). Thus, Gregg does teach having an intent to communicate, though the argument is moot since such limitations are not in the claim. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        
Conferees:
/TIM T VO/
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.